GCI, Inc. 2550 Denali Street, Suite 1000 Anchorage, Alaska 99503 (907) 868-5600 May 27, 2010 VIA EDGAR Mr. Ajay Koduri United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Acceleration Request GCI, Inc. Registration Statement on Form S-4 (Registration No. 333-165734) Dear Mr. Koduri: In accordance with Rule 461 under the Securities Act of 1933, as amended, GCI, Inc.respectfully requests that you take such action as may be necessary to cause the referenced Registration Statement on Form S-4 to become effective at 9:00 a.m., Eastern Time, on June 1,2010, or as soon thereafter as practicable. Please contact the undersigned at (907) 868-5600 or our outside counsel, Jeffrey R. Kesselman at (303) 297-2900, with any questions. Sincerely, GCI, Inc. By: /s/ John M. Lowber John M. Lowber, Secretary, Treasurer and Director
